department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l may number release date gl-128613-00 uil cc pa cbs br1 dmgrogan memorandum for associate area_counsel sb_se area attn jeanne gramling from subject alan c levine chief branch collection bankruptcy summonses foreclosure of federal tax_liens - sale of property by property appraisal and liquidation specialists this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent you requested our views on whether it is legally permissible for a property appraisal and liquidation specialist pals rather than the united_states marshals service u s marshal to conduct a lien foreclosure sale we understand that the service believes that the local pals is better equipped to sell property where the federal_tax_lien has been foreclosed issue whether the pals can sell real_property in a lien foreclosure action either upon the court’s order or after appointment by the u s marshal conclusion there is no legal impediment to the pals’ conducting foreclosure sales however the determination of whether it is advisable for the pals or the u s marshal to conduct the sale will be made by the department of justice which has responsibility for litigating lien foreclosure actions discussion sec_7403 of the internal_revenue_code the code provides that the district_court after determining the merits of the various claims on the property may decree a sale of such property by the proper officer of the court sec_7403 c we have found no case law under sec_7403 addressing who would be a proper officer of the court however the provisions for conducting lien foreclosure sales are found pincite u s c sec_2001 et seq sec_2001 provides gl-128613-00 - - -2- any realty or interest therein sold under any order or decree of any court of the united_states shall be sold as a whole or in separate parcels at public sale at the courthouse of the county parish or city in which the greater part of the property is located or upon the premises or some parcel thereof located therein as the court directs such sale shall be upon such terms and conditions as the court directs u s c sec_2001 emphasis added section sets forth procedures for situations in which the u s marshal cannot complete the sale or execute the deed after the sale because of death removal from office or the expiration of the term of his commission this provision offers the only indication that the u s marshal is the only party permitted to conduct judicial sales because any hypothetical party appointed by the court to conduct a sale might become unable to complete the sale the reference only to the u s marshal might suggest that sales can be conducted only by the u s marshal however whatever inference might be drawn by the failure to refer to any party who might conduct sales other than the u s marshal notwithstanding we note that there is no statutory provision or case law which states that only the u s marshal is authorized to conduct sales under sec_2001 to the contrary as noted above sec_2001 vests in the district courts the discretion to set the terms and conditions of judicial sales in addition case law though not addressing the specific question of who can conduct sales has held that courts have broad discretion regarding the manner of sale see eg 68_f2d_708 2d cir under u s c sec_847 sec_848 the predecessor to u s c sec_2001 the method of conducting a judicial sale rests within the discretion of the district_court 39_fsupp2d_1157 n d iowa in a tax_lien foreclosure action the district_court has broad discretion in setting the terms and conditions of the sale under u s c sec_2001 personal_property sold under court order is sold in the same manner as real_property under sec_2001 unless the court orders otherwise u s c while this may be the only provision which suggests that the u s marshal is the proper party to conduct sales we note that the u s marshal has typically conducted judicial sales see united_states v peters cl_ct the hallmark of a judicial sale is that it is ordered by a court and carried out by someone appointed by the court generally a u s marshal historically the u s marshal has always conducted sales in connection with foreclosed federal tax_liens not only is there nothing in u s c sec_2001 et seq that specifically precludes a party other than the u s marshal from selling property there is similarly nothing contained in the statutory provisions regarding the marshals service u s c sec_561 et seq gl-128613-00 - - -3- we believe that as a general matter a district_court can properly provide in the foreclosure order that the property be sold by the service rather than the u s marshal one caveat would be whether there is any local district_court rule which would prohibit the court from doing so we did not find anything in the local rules for the district_court for the western district of north carolina that would preclude the court from directing the service to sell the property we do not know the extent to which other courts in your area may have local rules which would bar the service from selling property in foreclosure actions although we believe that there may be no legal impediment to a district_court directing the service to sell the property ultimately in a lien foreclosure action litigated by the department of justice the department of justice determines the manner of disposing of the property which will be in the best interests of the united_states at best the service could make its services available to the department of justice finally from informal contacts with sb_se headquarters we believe that sb_se is amenable to the palss conducting foreclosure sales if this remains the case it would be advisable that the internal_revenue_manual be revised to reflect that the service may request that the department of justice ask the court to include in the foreclosure order a provision that the service will sell the property in addition the procedures for such sales should be set forth in the manual if you have any questions or comments regarding the foregoing please contact branch at this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client legally the property could be sold by a pals or a revenue_officer section of the restructuring and reform act of rra bars revenue officers from participating in sales under sec_6335 a foreclosure sale is not a sale under sec_6335 therefore revenue_officer participation would not be barred by the rra however as an administrative matter there appears to be a presumption that the palss will be conducting all sales-sales under sec_6335 as well as sales of perishable goods and acquired property we have no reason to believe that sb_se would treat foreclosure sales differently solely by way of example we note that a local rule for the district_court for the eastern district of california discusses in considerable detail the role of the u s marshal see local rule a-570 gl-128613-00 - - -4- privilege if disclosure becomes necessary please contact this office for our views cc sb_se compliance policy attn karen douglas division counsel sb_se
